—Appeal from a judgment of the County Court of Otsego County (Kepner, Jr., J.), rendered April 29, 1991, convicting defendant upon his plea of guilty of the crime of assault in the second degree.
Defendant’s allegations that the ineffectiveness of counsel served to deprive him of his right to a fair trial are not supported by the record. We decline to consider defendant’s contentions based upon information that is dehors the record because this information is not properly before the Court on this appeal.
Cardona, P. J., Mikoll, Crew III, White and Weiss, JJ., concur. Ordered that the judgment is affirmed.